                         Case 4:19-cv-00292-RSB-BKE Document 53 Filed 10/09/20 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court                                                                     FILED
                                                                                                                             John E. Triplett, Acting Clerk
                                                                                                                              United States District Court

                                                Southern District of Georgia                                             By mgarcia at 11:07 am, Oct 09, 2020




                  MG PROJECTS, LLC; and ATLANTIC
                  INVESTORS REAL ESTATE COMPANY,

                             Plaintiffs,                                           JUDGMENT IN A CIVIL CASE


                                           V.                                    CASE NUMBER:        4:19-cv-292

                  BEP RICE HOPE, LLC; BEP RH TRACT 1,
                  LLC; and BEP RH TRACT 2, LLC,

                             Defendants.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                     IT IS ORDERED AND ADJUDGED
                     that, pursuant to the Order of this Court dated October 7, 2020, this case is dismissed with

                     prejudice and stands closed. The Court shall retain jurisdiction to enforce the terms of the

                     Settlement Agreement reached by the parties in this case.




            Approved by: ________________________________
                              Honorable R. Stan Baker



            October 9, 2020                                                            -RKQ(7ULSOHWW$FWLQJ&OHUNRI&RXUW
           Date                                                                Clerk



                                                                               (By) Deputy Clerk
GAS Rev 10/1/03
